Name: Council Regulation (EC) No 656/2000 of 27 March 2000 opening and providing for the administration of Community tariff quotas for certain fishery products originating in Ceuta
 Type: Regulation
 Subject Matter: tariff policy; NA;  trade;  international trade;  fisheries
 Date Published: nan

 Avis juridique important|32000R0656Council Regulation (EC) No 656/2000 of 27 March 2000 opening and providing for the administration of Community tariff quotas for certain fishery products originating in Ceuta Official Journal L 080 , 31/03/2000 P. 0005 - 0006Council Regulation (EC) No 656/2000of 27 March 2000opening and providing for the administration of Community tariff quotas for certain fishery products originating in CeutaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) By Regulation (EC) No 2622/97(1), the Council opened zero-duty Community tariff quotas for 1998-1999 for live fry and juveniles of sea bass and bream, sea bass and sea bream originating in Ceuta (Order No 09.0321 and 09.0322).(2) By letter of 15 November 1999 the Kingdom of Spain was asked to extend the validity of the quotas referred to in Regulation (EC) No 2622/97.(3) The Spanish authorities backed their request with social and economic arguments on Ceuta, showing the constraints under which its economy is operating and the difficulties faced by the local fishing industry. The request is justified as the economic situation in Ceuta requires the adoption of preferential measures to facilitate its exports to the Community.(4) In view of the late transmission of the request the Council has not been able to adopt before 31 December 1999 a Regulation extending the validity of these quotas. These quotas are, therefore, reopened by the present Regulation.(5) In the interests of rationalising implementation of the measures concerned, it is appropriate not to limit the validity of these quotas solely to the year 2000 but to extend it to the end of the year 2002.(6) The quota period runs from 1 January to 31 December each year. As this Regulation will be applicable only from 1 April 2000 the quota period for 2000 should run from 1 April to 31 December, with the quota volume remaining the same as for the whole year.(7) Commission Regulation (EC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(2) codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations.(8) Eligibility for the tariff quotas introduced by this Regulation is subject to the definition of preferential origin specified in Article 27 of Regulation (EEC) No 2913/92(3),HAS ADOPTED THIS REGULATION:Article 1In 2000 from 1 April to 31 December and in 2001 and 2002 from 1 January to 31 December, the customs duties applicable on importation into the Community of the products in question, originating in Ceuta, shall be suspended at the level and within the limits of the annual Community tariff quotas shown below:>TABLE>Article 2Proof of the products' originating status shall be adduced in accordance with Article 6 of Council Regulation (EEC) No 1135/88 of 7 March 1988 concerning the definition of the concept of "originating products" and methods of administrative cooperation in the trade between the customs territory of the Community, Ceuta and Melilla and the Canary Islands(4).Article 3The tariff quota referred to in Article 1 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 4This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 April 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2000.For the CouncilThe PresidentF. Gomes(1) OJ L 354, 30.12.1997, p. 7.(2) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 1662/1999 (OJ L 197, 29.7.1999, p. 25).(3) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 955/1999 of the European Parliament and the Council (OJ L 119, 7.5.1999, p. 1).(4) OJ L 114, 2.5.1988, p. 1. Regulation as last amended by Regulation (EEC) No 3902/89 (OJ L 375, 23.12.1989, p. 5).